DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 4/26/21 has been entered in full. Claims 1 and 2 are amended. Claims 1-15 and 11-13 are pending.
Applicants' election without traverse of Group I, currently claims 1-5, 11 and 12, was previously acknowledged. Claim 13 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-5, 11 and 12 are under consideration.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (2/1/21).
The objection to the specification at pg 2 is withdrawn in view of the amendments to the specification.
The rejection of claims 1-5, 11 and 12 at pg 3-6 under 35 U.S.C. 112(a) for failing to comply with the written description requirement is withdrawn in view of the amendments to the claims that remove the limitation directed to a targeting peptide.
The rejection of claims 1-5, 11 and 12 at pg 6-7 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,611,821, issued 4/7/20 is withdrawn in view of the terminal disclaimer naming the referenced patent filed by Applicants on 4/26/21 and approved by the USPTO.

New objections and/or rejections necessitated by Applicants’ amendment
Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 2 is objected to because of the following informalities:
In claim 2, the comma on line 2 is no longer needed in view of the amendment to delete the first part of the group of recited elements; e.g., "wherein the IL-15 peptide and the IL-15Rα are arranged…."
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bechard et al, WO 2012175222, published 12/27/12 (cited on the 5/18/20 IDS). The earliest date to which the instant application claims priority is Aug 15th, 2014. This rejection is necessitated by Applicants' amendments to the claims to delete the "targeting peptide" portion of the fusion protein of independent claim 1.
Claim 1, as amended, encompasses a fusion protein comprising at least an IL-15 peptide, and an IL-15Rα peptide, wherein the IL-15Rα peptide has a deletion of the first cysteine residue as compared to a full-length IL-15Rα.
Bechard teaches a conjugate comprising (i) a polypeptide comprising the amino acid sequence of interleukin-15 and (ii) a polypeptide comprising the amino acid sequence of the sushi domain of IL-15Rα (¶ 57-58). Bechard further teaches that polypeptides (i) and (ii) may be covalently linked in a fusion protein. Bechard further teaches that the sushi domain of IL-15Rα refers to "a domain beginning at the first cysteine (C1) after the signal peptide of IL-15Rα, ending at the fourth cysteine residue (C4) after said peptide" (¶ 72), and "more preferably the sushi domain the human IL-15Rα" (¶ 74). However, with respect to human IL-15Rα, the first cysteine of the sushi domain is not the first cysteine residue of "full-length IL-15Rα", because the signal peptide of full-length human IL-15Rα also contains a cysteine residue. See Anderson et 
Claim 2 limits the fusion protein of claim 1 to one wherein the IL-15 and IL-15Rα peptides are arranged from the N-terminus to the C-terminus in the fusion protein. Bechard further teaches that the "amino acid sequence of interleukin 15 or derivatives thereof can be in a C-terminal or in an N-terminal position relative to the amino acid sequence of the sushi domain of IL-15Rα or derivatives thereof" (¶ 96). As such, the teachings of Bechard also anticipate claim 2. 
Claim 3 limits the fusion protein to one further comprising an Fc domain. Bechard further teaches immunocytokines comprising the conjugates described above and a covalently linked antibody (e.g., ¶ 53-58). Bechard further teaches the structure of the antibody to be used, including those comprising the CH2 and CH3 regions, which is the Fc region (¶ 104). As such, the teachings of Bechard also anticipate claim 3.
Claims 4 and 5 limits the fusion protein to one further comprising either the IL-15Rα amino acid sequence of SEQ ID NO: 2 or the IL-15 amino acid sequence of SEQ ID NO: 3. Instant SEQ ID NO: 2 is the sequence of human IL-15Rα sushi domain with three amino acids missing from the N-terminus. As such, the human IL-15Rα sushi domain of Bechard comprises instant SEQ ID NO: 2. Furthermore, SEQ ID NO: 3 is the human IL-15 amino acid sequence. Bechard further teaches that the IL-15 is human IL-15 (¶ 62), and therefore this sequence comprises instant SEQ ID NO: 3. As such, the teachings of Bechard also anticipate claims 4 and 5.


Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0857857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646